Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered.  Applicant has amended  claims 1 and 12 to include “is connected to the straight line portion” and claim 21 to include “in the plan view, theclosed loop …is connected to the straight line portion”.  The 112 Rejections of the last Office Action are withdrawn. Applicant’s arguments are primarily based upon Applicant’s amendment. New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3,  and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2021/0064776 A1) in view of Li et al (US 2021/0367199 A1)(“Li”).
Kishimoto discloses a method including
Formina a unit panel which includes a display unit provided on a substrate (para. 0004  and 0037 and 0093 and Fig.  1C ) and 
Cutting out the substrate in a form of a closed loop having a straight line portion and a curve portion connected to the straight line portion (para. 0101-0102).
Kishimoto does not explicitly state 
The cutting out includes 
Cutting the straight line by a first cutting process using a first cutting tool and 
Cutting the curve portion by a second cutting process using a cutting tool different from the first, although Kishimoto does suggest this limitation.
Li, in the same field of endeavor of forming a semiconductor device package (Abstract) with curved surfaces in plan view (Fig. 11) , discloses the curved surfaces may be formed by cutting (para. 0009) or may be formed  by laser cutting (par. 0024), with the benefit of avoiding damage to the substrate (para. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Li with the method disclosed by Kishimoto in order to obtain the benefit disclosed by Li.
Re claim 2:  Kishimoto discloses a rotary blade (para. 0101), which is a disclosure of a saw.
Re claim 3:  Kishimoto discloses the second tool is a laser, as stated above in the rejection of claim 1.
Re claim 9:  Kishimoto discloses the substrate includes glass (para. 0003).
Re claim 10:  Kishimoto discloses encapsulation which is multilayer including organic and inorganic material layers to form a gas barrier (para. 0232).
Re claim 11:  Kishimoto discloses light emitting diodes (para. 0015-0017) and TFT (thin film transistors) in the device (par. 0026).

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kishimoto (US 2021/0064776 A1) in view of Li et al (US 2021/0367199 A1)(“Li”) as applied to claim 1 above, and further in view of Ryou et al (U S2009/0169792 A1)(“Ryou”).
Kishimoto in view of Li discloses the limitations of claim 1 as stated above.  Kishimoto in view of Li is silent with respect to polishing an edge of the cut end of the straight line portion.
Ryou, in the same field of endeavor of recesses in mobile phones (Abstract and para. 0048), discloses recess 14 in a window (para. 0041 and Fig. 1 and Fig. 2) and polishing the curved surface (para. 0061)  to produce a smooth surface (para. 0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ryou with the method disclosed by Kishimoto in view of Li in order to obtain the benefit of a smooth surface as disclosed by Li.
Re claim 5:  Kishimoto  discloses polsing the edges of where the display unit is located, as Kishimoto discloses the portion where the curved part is located is in the display unit portion as seen in plan view in Fig. 1A..
Re claim 6:  Kishmimoto discloses adjacent to the curved opening portion are interconnections for TFT (thin film transistors) and light emitting devices which are connected to and which includes circuitry for connection to a TFT array (para. 0236), which is a disclosure of including connection pads for the connecting of the circuitry, which is well known in the art.
Re claim 7: The combination of Kishimoto and Li and Ryou discloses polishing the edge of a curved portion by a polishing process, as Ryou discloses polishing the curved surface (para. 0061)  to produce a smooth surface (para. 0065)  as stated above in the rejection of claim 4 which can be considered a second polishing process.
Re claim 8:  Kishimoto  discloses polishing the edges of where the display unit is located, as Kishimoto discloses the portion where the curved part is located is in the display unit portion as seen in plan view in Fig. 1A..



Claim(s) ) 12, 13, 15, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2021/0064776 A1) in view of Li et al (US 2021/0367199 A1)(“Li”) .
Kishimoto discloses a method including
Formina a unit panel which includes a display unit provided on a substrate (para. 0004  and 0037 and 0093 and Fig.  1C ) and 
Cutting out the substrate in a form of a closed loop having a straight line portion and a curve portion connected to the straight line portion (para. 0101-0102).
Kishimoto does not explicitly state 
The cutting out includes 
Cutting the straight line by a first cutting process using a first cutting tool and 
Cutting the curve portion by a second cutting process using a cutting tool different from the first, although Kishimoto does suggest this limitation.
Li, in the same field of endeavor of forming a semiconductor device package (Abstract) with curved surfaces in plan view (Fig. 11) , discloses the curved surfaces may be formed by laser cutting (par. 0024), with the benefit of avoiding damage to the substrate (para. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Li with the method disclosed by Kishimoto in order to obtain the benefit disclosed by Li.
Re claim 13:  Changes in size is considered an obvious variation and scaling would be obvious to one of ordinary skill in the art (MPEP 2144(IV)(A) changes in Size/Proportion).
Re claim 14:  The combination of Kobayashi and Li and Ryou discloses poslishing both edges, as Ryou discloses polishing both edges.
Re claim 15:  The combination of Kishimoto and Li and Ryou discloses pad for connecting wires and straight line portion spaced apart from the pad, as Li disclosesTFT (para. 0020-0023) tft  and tft substrate array for driving the light emitting devices (para. 0122), which is a disclosure of  circuitry for connecting to the light emitting portions which would include pads for connecting the driving circuitry, as is well known in the art.
Re claim 20:  The combination of Kishimoto and Li and Ryou discloses pad for connecting wires and straight line portion spaced apart from the pad, as Li disclosesTFT (para. 0020-0023) tft  and tft substrate array for driving the light emitting devices (para. 0122), which is a disclosure of  circuitry for connecting to the light emitting portions which would include pads for connecting the driving circuitry, as is well known in the art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kishimoto (US 2021/0064776 A1) in view of Li et al (US 2021/0367199 A1)(“Li”)    in view of and of Hoffmann et al (US 2018/0371315 A1)(“Hoffmann”) and of Koyata et al (EP 1755156 A2)(“Koyata”).
Kishimoto discloses a method including
Formina a unit panel which includes a display unit provided on a substrate (para. 0004  and 0037 and 0093 and Fig.  1C ) and 
Cutting out the substrate in a form of a closed loop having a straight line portion and a curve portion connected to the straight line portion (para. 0101-0102).
Kishimoto does not explicitly state 
The cutting out includes 
Cutting the straight line by a first cutting process using a first cutting tool and 
Cutting the curve portion by a second cutting process using a cutting tool different from the first, although Kishimoto does suggest this limitation.
With respect to the step formed, changes in size is considered an obvious variation and scaling would be obvious to one of ordinary skill in the art (MPEP 2144(IV)(A) changes in Size/Proportion).
Li, in the same field of endeavor of forming a semiconductor device package (Abstract) with curved surfaces in plan view (Fig. 11) , discloses the curved surfaces may be formed by cutting (para. 0009) or may be formed  by laser cutting (par. 0024), with the benefit of avoiding damage to the substrate (para. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Li with the method disclosed by Kishimoto in order to obtain the benefit disclosed by Li.
Koyata, in the same field of endeavor of polishing or grinding silicon wafers (Abstract), discloses double-sided grinding or polishing (para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hoffman with the method disclosed by Kishimoto in view of Li in order to obtain the benefit of a low cost method of forming a light emitting array (Hofmann, para. 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simultaneous polishing disclosed by Koyata with the method disclosed by Kishimoto in view of Li in order to obtain improved wafer productivity as disclosed by Koyata (Koyata, pg. 8, para. 0028).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895